Citation Nr: 1819784	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-29 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 1972, with service in Vietnam from November 1969 to November 1970.  He was awarded the Combat Infantry Badge.  He also had service from November 1972 to April 1974 that was characterized as other than honorable by the service department, and uncharacterized service from October 1977 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge by videoconference in December 2017.  A transcript of his hearing is associated with the record.


FINDING OF FACT

The Veteran had service in Vietnam and has a current diagnosis of diabetes mellitus.


CONCLUSION OF LAW

Diabetes mellitus was incurred in service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131. 

In addition to the general principles governing claims for direct service connection, pertinent VA law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).  In this case, the record supports the Veteran's service in Vietnam. 

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Those enumerated diseases include diabetes mellitus.  Records from the North Carolina Department of Public Safety and VA establish a diagnosis of diabetes mellitus with neurological manifestations.  

As the record demonstrates the Veteran's service in Vietnam, and a diagnosis of diabetes mellitus, service connection is warranted based on the Veteran's presumed exposure to herbicide agents.  

CONTINUED ON NEXT PAGE

ORDER

Entitlement to service connection for diabetes mellitus is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


